AFFIDAVIT PURSUANT TO F.R.C.P. 43 (e

Name(s) Mack Lukisbacles

Address. 3B Nel Tereze Absecon _NJS_ 08321
Phone No.. (AOY~ 931-GAU8

case No:_ 19-3428!

Date of Filing Chapter 7 Petition December [Cx

Did you receive assistance in the preparation of your Chapter 7

Petition? V6,

If yes, please identify the individual or firm that provided the assistance.

 

Name(s)

 

Address

 

Please identify in as much detail as possible the services that were provided by the party
identified in Question 3.

 

 

 

Were you advised about your exemptions?

 

Were you advised about the status of your property, including your real estate, if any?

 

How did you learn of the services provided by the party identified above?

 

 
ite Please specify the amount of compensation, if any. you paid to the above named party for
the services in connection with the filing of your bankruptcy petition.

Amount Paid: $ O

Is any amount still owed? If so, please indicate how much is still owed:

SWORN DECLARATION/UNDER PENALTY OF PERJURY
1, (We) Cay, Lele echef

certify under penalty or perjury that the foregoing is true and correct; and that the above

information is consistent with my testimony given under oath on this Xs day Jaa ual, 2020

 

 

Signature(s)

Dated: / 22/30

/
Witness: fen , Chapter 7 Trustee
